869 F.2d 1493
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eugene STEPHENS, Plaintiff-Appellant,v.TENNESSEE VALLEY AUTHORITY;  Charles H. Dean, Jr.;  John B.Waters, Jr.;  Norman A. Zigrossi;  Joseph C.Swidler, Defendants-Appellees.
No. 88-6310.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1989.

Before KRUPANSKY and BOGGS, Circuit Judges, GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
The plaintiff appeals the district court's order granting summary judgment for defendant in this civil action brought under the Privacy Act of 1974.  The defendant now moves to dismiss this appeal on the grounds that the order was not final pursuant to 28 U.S.C. Sec. 1291 because it did not dispose of all claims.


2
In his response, the plaintiff concedes that the appeal is premature and this Court does not have jurisdiction at this time.  It is therefore


3
ORDERED that the motion to dismiss is granted.